DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1, lines 10 and 11, “horizontal direction” and line 16 “vertical direction” are indefinite since the first roll support member and second roll support member are not set forth as extending in a horizontal direction and the roll(s) are not set forth as vertically movable within a housing so it is not clear what reference frame horizontal and vertical are relative to.  Claim 1, line 13 “in one of the one roll support member”, line 14 “another of the one roll support member” and line 16 “the one roll support member” are indefinite since claim 1 sets forth “a first roll support member” and “a second roll support member”.
Claim 3 recites the limitations "the one roll" in line 3 (two occurrences), line 4 “another roll”, lines 6 and 7 “the another roll” and line 7 “the one roll”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7-9 are indefinite, “a third motor” is claimed in claim 7, line 2 but a first, second, third motor is not set forth in claim 1.
Claim 10 is indefinite, “with the roll fixed thereto”, is it fixed to the coupling unit or the roll shaft.
Claim 10 recites the limitations "the roll" in line 2, “the roll” in line 3, “the one roll support member” in lines 3 and 4 and “the roll” in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mannesmann (GB 289,849).  Mannesmann discloses a rolling mill for rolling and feeding a plate (Fig. 1; page 1, col. 1 lines 46-50) through the rolling mill; comprising a housing (frame; page 1, col. 2, line 95), a first roll (7), a second roll (8), a first roll support (upper portion of the frame supporting roll bearing 4’; page 1, col. 2, lines 97-100) and a second roll support (bottom of frame for supporting the fixed roll 8; Fig. 1).  The first and second roll (7,8) clamp and feed the plate during rolling (page 1, col. 1, lines 15-18).  Mannesmann discloses a slider (3,4) that is movable in a horizontal direction (page 1, col. 2, lines 93-95) along the upper roll support member wherein slider bar (3) with slide bearing (4) is movable laterally in the upper portion of the frame.  Mannesmann discloses a hole in the slider (recess in slide bearing 4) which engages with a rod (5) connected to the upper roll support bearing (4’) wherein the rod (5) and hole are slidably engaged (Fig. 1) to move the bearing support (4’) and first roll (7) vertically when the slider moves horizontally (page 2, col. 1, lines 13-17 and 25-29).  Regarding claim 5, Figs. 1 and 4 show that the recess hole in slide bearing (4) is inclined so as to mate with a balled end of the rod (5) to enable the rod end to slide in the recess hole and move the roll support (4’) vertically when the slider (3,4) moves horizontally.  Regarding claim 10, a coupling unit comprising the vertical moving bearing (4’) is coupled to the roll shaft (7’, Fig. 3) and connected to the roll shaft for vertical movement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannesmann (GB 289,849) in view of Hofmann et al. (2007/0044533).  Mannesmann does not disclose a first motor and a second motor for driving the first and second rolls.  Hofmann teaches (Fig. 10) a first drive motor (42) for a first roll (2) and a second drive motor (43) for a second roller.  Hofmann teaches that the motors are direct drive permanent magnet drives ([0077], lines 6-9) wherein a rotor and stator [0059] are constructed as a drive motor for driving roll shafts.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the rolling mill of Mannesmann to drive the roll shafts with independent first and second drive motors as taught by Hofmann in order to vary a rotational speed and torque of the roll shafts.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannesmann (GB 289,849) in view of Nordlof (5,197,645).  Mannesmann does not disclose a motor with a transmission for driving the rolls.  Nordlof teaches a motor (32) for driving a feed roll shaft (28) of a first roll (27) and a gearing (43a-43d) for driving a feed roll shaft (39) of a second roll (35).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the rolling mill of Mannesmann to have a single motor drive the roll shaft through gearing as taught by Nordlof in order to intermittently feed plate material during rolling.
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mannesmann (GB 289,849) in view of Futamura et al. (2007/0193331).  Mannesmann does not disclose a ball and screw drive for moving the slider.  Futamura teaches a ball and screw drive (479; [0021]) to move a slider (460), the ball and screw drive comprising a ball screw shaft (463), balls and a nut ([0020], lines 8 and 9).   It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to substitute the ball and screw slider drive of Futamura for the piston cylinder slider drive of Mannesmann in order to drive the slider with a servomotor for precise rapid positioning of the slider.





 Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 5.  The prior art of record does not disclose that the hole is a rectangular hole with two inclined surfaces wherein a part of the rod is in contact and slides along the two inclined surfaces to slide the slider, including the limitations of base claim 1 and intervening claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hein teaches a housing (1,2), a first roll (3), a second roll (4), a first roll support (5), a second roll support (roll 4 is connected to frame bearing; col. 2, lines 11-12).  Hein teaches an actuated piston (10) for moving a slider (6; Fig. 1) in a horizontal direction on a roll support member (5) wherein Fig. 3 shows the slider (6) at a left (slide beginning) position and Fig. 1 shows the slider (6) at a right (slide ending position) where it is stopped by stop (11).  During this horizontal movement (col. 2, lines 32-35) the roll support member (5) and the roll (3) move vertically (col. 2, lines 60-63).
  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725